DISMISS and Opinion Filed January 28, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00930-CV

                MARIANO RODRIGUEZ, Appellant
                             V.
       SAENZ GARCIA LAW, PLLC AND ARVIN SAENZ, Appellees

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-08791

                        MEMORANDUM OPINION
                Before Justices Pedersen, III, Goldstein, and Smith
                             Opinion by Justice Smith
      Appellant’s brief was due on December 31, 2021. When it was not filed, we

notified appellant by postcard dated January 6, 2022 and directed him to file his

brief, along with a motion to extend time for filing the same, by January 16, 2022.

We cautioned appellant that the failure to file a brief or an extension motion by that

time would result in the appeal being dismissed under rule 38.8(a)(1). To date,

appellant has not filed a brief or motion; nor has he communicated with the Court

about his appeal.
      Under these circumstances, we dismiss this appeal. See TEX. R. APP. P.

38.8(a)(1); 42.3(b), (c).




                                      /Craig Smith/
                                      CRAIG SMITH
                                      JUSTICE

210930F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MARIANO RODRIGUEZ,                           On Appeal from the 14th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. DC-21-08791.
No. 05-21-00930-CV          V.               Opinion delivered by Justice Smith.
                                             Justices Pedersen, III and Goldstein
SAENZ GARCIA LAW, PLLC                       participating.
AND ARVIN SAENZ, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered January 28, 2022




                                       –3–